1                         UNITED STATES DISTRICT COURT

2                       EASTERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,         No. 2:14-cr-0083-GEB
5
                  Plaintiff,
6

7
         v.                            ORDER
8

9    RUSLAN KIRILYUK,

10
                  Defendant.
11

12

13
         On November 26, 2019, Defendant Ruslan Kirilyuk filed a
14

15   motion to strike his objection to the Presentence Report and the

16   exhibits attached to the objection, which were filed in this case

17   on November 22, 2019 as ECF number 381.    Defendant states in his
18
     motion that he “inadvertently filed” his objection “directly onto
19
     the Court docket.”    Therefore, the objection and exhibits thereto
20
     shall be retracted from the docket.     Cf. CBS, Inc. v. United
21
     States Dist. Court for the Cent. Dist. of Cal., 765 F.2d 823,
22

23   825-26 (9th Cir. 1985) (ordering "improvidently filed" document

24   "retracted . . . from the [docket]").

25
     Dated:   November 26, 2019
26
27
                                       1
28
